Dear Mr. Lowenstein:
This letter is in response to your question asking:
         Because of the extremely high cost of conducting an election, is the Jackson County Election Board, under the Comprehensive Election Act, Chapter 115, R.S.Mo. (1978), empowered to combine 11 precincts existing in Jackson County Water District No. 1 into a single polling place when there are no other issues before the voters in order to minimize the cost of the election to the water district and its consumers?
You also state:
         The Jackson County Public Water Supply District No. 1 is required under Chapter 247 R.S.Mo. (1978) to elect directors to serve on the water district board on an annual basis, pursuant to Section 247.060 R.S.Mo. and the original, staggered board members term establish by the Circuit Court at the inception of the water district. Under the Comprehensive Election Law (Chapter 115) the election is held under the aegis of the Jackson County Election Commission. That commission has the statutory power to establish election procedure and polling places. For approximately 35 years, voting in water district elections has been done at a single polling place; however, the Jackson County Election Commission is now requiring the water district to establish from 3 to 11 polling places at an expense of between $2,300.00 and $4,000.00, even when there are no election issues before the public other than the election of water district directors.
         Since 1977 an average of 79 persons have voted in each water district election. Therefore, under the Jackson County Election Commission requirements, the water district can reasonably expect to pay between $29.10 and $50.63 for each vote cast.
Section 115.115, RSMo 1978 provides:
         Except as provided in subsection 2 of this section, for each election within its jurisdiction, the election authority shall designate a polling place for each precinct within which any voter is entitled to vote at the election.
         For any election, the election authority shall have the right to consolidate two or more adjoining precincts for voting at a single polling place and to designate one set of judges to conduct the election for such precincts. Voters shall be notified of the place for voting in the manner provided in Section 115.129 or 115.131.
In light of the above statute, it is clear that the Jackson County Election Board is empowered to combine the 11 precincts existing in the Jackson County Water District No. 1 into a single polling place.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
JA:bw